11-1006-ag
         Islam v. Holder
                                                                                       BIA
                                                                               A096 423 837
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 27th day of September, two thousand twelve.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                REENA RAGGI,
 9                SUSAN L. CARNEY,
10                    Circuit Judges.
11       _____________________________________
12
13       MOHAMMED TAJUL ISLAM, AKA TAJUL ISLAM,
14       AKA MOHAMMED TAZUL ISLAM,
15                Petitioner,
16
17                         v.                                   11-1006-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Usman B. Ahmad, Long Island City,
25                                     New York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Douglas E. Ginsburg,
29                                     Assistant Director; Paul Fiorino,
30                                     Senior Litigation Counsel, Office of
31                                     Immigration Litigation, United
32                                     States Department of Justice,
33                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DENIED.

 5       Mohammed Tajul Islam, a native and citizen of

 6   Bangladesh, seeks review of the February 15, 2011, order of

 7   the BIA denying his motion to reopen.     In re Mohammed Tajul

 8   Islam, No. A096 423 837 (B.I.A. Feb. 15, 2011).     We assume

 9   the parties’ familiarity with the underlying facts and

10   procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).     The BIA did not abuse its discretion in

14   denying the motion as it was untimely and number-barred and

15   because Islam neither established changed conditions related

16   to a protected ground nor established his prima facie

17   eligibility for relief under the Convention Against Torture

18   (“CAT”).     There is no dispute that Islam’s third motion to

19   reopen, filed in June 2010, was numerically barred and

20   untimely, because an Immigration Judge issued a final order

21   of removal in June 2005.     8 U.S.C. § 1229a(c)(7)(A), (C);

22   8 C.F.R. § 1003.2(c)(2).     Accordingly, Islam was required to

23   show changed circumstances arising in Bangladesh, and that

                                     2
 1   the evidence of the changed circumstances was “material and

 2   was not available and could not have been discovered or

 3   presented at the previous hearing.”   8 C.F.R.

 4   § 1003.2(c)(3)(ii); see also 8 U.S.C. § 1229a(c)(7)(C)(ii).

 5       As an initial matter, Islam’s argument that he is a

 6   member of a social group consisting of persons who have

 7   “offended or shamed a police officer and therefore [are]

 8   vulnerable to violent attack that will go unpunished by the

 9   government” is unexhausted and not subject to review,

10   because he never presented that argument to the BIA.     See

11   Lin Zhong v. U.S. Dep’t of Justice, 480 F.3d 104, 119-22 (2d

12   Cir. 2007).

13       Even if Islam had raised the social group argument

14   before the BIA, the BIA’s finding that Islam alleged mere

15   “criminal matters” that do not satisfy any established

16   ground for asylum or withholding of removal is supported by

17   substantial evidence, as Islam alleged that he was being

18   targeted by his father-in-law because he left his wife in

19   Bangladesh.   Because the alleged change in conditions did

20   not relate to a protected ground, Islam failed to

21   demonstrate a change in conditions material to asylum or

22   withholding of removal.   See Jian Hui Shao v. Mukasey, 546


                                   3
 1 F.3d 138, 169 (2d Cir. 2008); see also 8 U.S.C.

 2   § 1252(b)(4)(B) (Under the substantial evidence standard,

 3   the BIA’s factual findings are “conclusive unless any

 4   reasonable adjudicator would be compelled to conclude to the

 5   contrary.”).

 6       Moreover, the BIA reasonably determined that Islam did

 7   not present sufficient evidence to establish a prima facie

 8   case for relief under the Convention Against Torture

 9   (“CAT”).   See Jian Hui Shao, 546 F.3d at 169.      To establish

10   eligibility for CAT relief, an alien must show that it is

11   more likely than not that he would be tortured by or with

12   the acquiescence of the authorities.       See 8 U.S.C.

13   §§ 1208.16(c)(2), 1208.17.    Here, the BIA reasonably found

14   that the evidence that Islam provided did not sufficiently

15   establish that he would be unable to obtain the protection

16   of Bangladeshi authorities against any threat posed by his

17   father-in-law, as the only evidence to support his claim

18   that his father-in-law would be allowed to act with impunity

19   was his own speculation.     See Jian Xing Huang v. INS, 421

20 F.3d 125, 129 (2d Cir. 2005).       Since Islam failed to

21   establish changed country conditions relevant to a protected

22   ground or a prima facie case for asylum, withholding of


                                     4
 1   removal, or protection under the CAT, the BIA properly

 2   denied his motion to reopen.    See 8 U.S.C.

 3   § 1229a(c)(7)(C)(ii); INS v. Abudu, 485 U.S. 94, 104-05

 4   (1988)(a movant’s failure to establish a prima facie case

 5   for the underlying substantive relief sought is a proper

 6   ground for the denial of a motion to reopen).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot. Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18
19
20




                                    5